United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
WEAPONS STATION, Seal Beach, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas George Key, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 06-1903
Issued: August 10, 2007

Oral Argument July 18, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2006 appellant, through his attorney, filed a timely appeal from the
June 16, 2006 nonmerit decision of the Office of Workers’ Compensation Programs which
denied his application for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review this nonmerit denial. The Board has no jurisdiction to review
the Office’s December 21, 2004 decision which is the most recent merit decision on appellant’s
wage-earning capacity, as he filed his appeal to the Board more than one year after the date of
that decision.

1

Appellant’s attorney presented the Board with a June 21, 2007 authorization of representation from appellant,
showing that the attorney was authorized to appear on his behalf at the July 18, 2007 oral argument. Counsel also
presented the Board with a June 27, 2007 medical report showing that appellant was medically unable to travel to
Washington, DC.

ISSUE
The issue is whether the Office properly denied appellant’s March 30, 2006 application
for reconsideration.
FACTUAL HISTORY
On May 20, 1997 appellant, then a 45-year-old pipefitter, sustained an injury in the
performance of duty while installing an overhead gas line. The Office accepted his claim for
lumbar sprain. On or about July 30, 1999 appellant sustained another injury in the performance
of duty while closing a 10-inch valve, showing a boiler man how to pack a 10-inch lead joint and
pushing dirt into a hole. The Office also accepted this claim for lumbar strain. Following the
report of an impartial medical specialist selected to resolve a conflict in medical opinion, the
Office expanded the accepted conditions to include multilevel lumbar degenerative disc disease,
degenerative spondylosis and spinal stenosis with right leg radiculopathy.
On July 30, 2002 the Office issued two final decisions. The first denied compensation
for certain periods of wage loss. The second determined that appellant’s actual wages in the
position of work input control clerk from July 19 through September 21, 2000, fairly and
reasonably represented his wage-earning capacity such that he was no longer entitled to
compensation for wage loss.
In a decision dated September 17, 2003, the Office granted appellant’s July 11, 2003
application for reconsideration and reopened his case for a review on the merits. The Office
found that the evidence submitted was insufficient to warrant modification of either July 30,
2002 decision.
In a decision dated December 21, 2004, the Office granted appellant’s September 16,
2004 application for reconsideration and again reopened his case for a review on the merits. The
Office found that the evidence submitted was insufficient to warrant modification of the
September 17, 2003 decision. In an attached statement of appeal rights, the Office notified
appellant that, if he had any additional evidence or legal argument that he believed would
establish his claim, he could request in writing that the Office reconsider its decision. The Office
advised that any such request must be made within one calendar year of the date of the decision
and must be accompanied by relevant evidence not previously submitted. The Office attached an
appeal request form which instructed appellant how to make an application for reconsideration
and where to send it.
Appellant corresponded with his U.S. Senator and Congressman. He sent them a number
of documents with his comments. In appellant’s correspondence, he referred to a “December 21
appeal.” The Office received a copy of this material on December 22, 2005. On January 4, 2006
the Office wrote to appellant to advise that it could find no request for reconsideration, no
request for a response. The Office stated that, if he wanted to request reconsideration of the most
recent merit decision on December 21, 2004, he should complete and return the appeal request
form. The Office noted that reconsideration was an avenue of relief if filed within one year of
December 21, 2004. On March 1, 2006 the Office advised appellant’s U.S. Senator that it had

2

yet to receive a completed appeal request form or any other correspondence from appellant
requesting reconsideration.
In a letter postmarked March 30, 2006, appellant requested reconsideration. He
submitted an appeal request form stating: “I have included two letters, one from [the supervisory
claims examiner] to Senator Boxer and one from me to [the supervisory claims examiner]. Sorry
for the mix up. If there is anything else you need please let me know. Thank you.” Appellant
submitted a copy of the Office’s March 1, 2006 letter to his U.S. Senator and a copy of his
March 14, 2006 letter to the Office:
“Thank you for the information that you sent me. I was under the impression that
Senator Boxer’s people were acting as a liaison between me and [w]orkers’
[co]mp[ensation]. I am getting the paper to ask for reconsideration. Do I send
this in order to have my appeal evaluated again or should I send it with a complete
copy of my appeal? Would also like copies of all the decisions from 2000 to the
ones you last sent starting in July 2002. Would also ask if there is a time limit on
how long your employer can keep you working in a field (your job) when a doctor
says that you should [not] do this kind of work anymore. I have heard that they
have one year to retrain you and put you into a different field. Can you tell me
what the time limit is[?]”
On April 18, 2006 the Office acknowledged receipt of appellant’s request for
reconsideration but informed him that it was untimely because it was received more than one
year after the last merit decision on December 21, 2004. The Office stated that it would
determine whether this request presented clear evidence that the December 21, 2004 decision
was in error.
In a decision dated June 16, 2006, the Office denied appellant’s March 30, 2006
application for reconsideration. The Office found that the application was untimely, as appellant
did not file it within one year of the last merit decision. The Office denied a reopening of his
case for a merit review on the grounds that his untimely application failed to show clear evidence
that the December 21, 2004 decision was in error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee shall exercise this right through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”2 All applications for reconsideration should be accompanied

2

20 C.F.R. § 10.605 (1999); see 5 U.S.C. § 8128(a).

3

by evidence or argument.3 An application not supported by evidence or argument is prima facie
insufficient to warrant a merit review of the case.4
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision.5 An application
for reconsideration must be sent within one year of the date of the Office decision for which
review is sought. If submitted by mail, the application will be deemed timely if postmarked by
the U.S. Postal Service within the time period allowed.6 The Office will consider an untimely
application only if the application demonstrates clear evidence of error on the part of the Office
in its most recent merit decision. The application must establish, on its face, that such decision
was erroneous.7 The term “clear evidence of error” is intended to represent a difficult standard.8
If clear evidence of error has not been presented, the Office should deny the application by letter
decision, which includes a brief evaluation of the evidence submitted and a finding made that
clear evidence of error has not been shown.9
ANALYSIS
The last decision on the merits of appellant’s case was the Office’s December 21, 2004
decision denying modification. Appellant had one year from the date of that decision to request
reconsideration from the Office. The attached statement of appeal rights properly notified him of
this time limitation and, together with the attached appeal request form, instructed appellant how
to prepare an application for reconsideration and where to send it. Appellant did not follow these
instructions. These were the same instructions he successfully followed when he made his
July 11, 2003 and September 16, 2004 applications for reconsideration. The Office granted
those applications and reopened his case for a review on the merits, but in the calendar year
following the Office’s December 21, 2004 merit decision, appellant did not complete the appeal
request form, did not send it to the Office at the address given on that form, did not write
“Reconsideration Request” on the outside of the envelope and did not submit relevant evidence
not previously submitted. He corresponded instead with his U.S. Senator and Congressman. It
was not until March 30, 2006 that appellant sent the Office an application for reconsideration.
As he made this application more than 15 months after the Office’s December 21, 2004 merit
decision, the Office properly found that the application was untimely.
The Office may still grant an untimely application for reconsideration, but the claimant
must meet a high legal standard. The application must show on its face that the Office’s decision
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (May 1996).

4

Id. at Chapter. 2.1602.6 (January 2004).

5

20 C.F.R. § 10.606(a) (1999).

6

Id. § 10.607(a).

7

Id. § 10.607 (b).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (January 2004).

9

Id. at Chapter 2.1602.3.d(1).

4

was erroneous. There can be no question. Appellant’s March 30, 2006 application does not
meet this standard. Two letters accompanied the application, one from appellant to the Office,
one from the Office to appellant’s U.S. Senator. Neither showed clear evidence of error in the
Office’s December 21, 2004 merit decision. Neither, in fact, made the attempt. The Board will,
therefore, affirm the Office decision denying appellant’s untimely application for
reconsideration. Appellant is not entitled to a reopening of his case.
CONCLUSION
The Board finds that the Office properly denied appellant’s March 30, 2006 application
for reconsideration. The application was untimely and failed to establish on its face that the
Office’s most recent merit decision was erroneous.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

